Citation Nr: 0202674	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-14 306A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

(The Board will address the issues of entitlement to service 
connection for a left knee disorder, a right knee disorder, 
chronic fatigue, to include as due to an undiagnosed illness, 
and headaches, to include as due to an undiagnosed illness, 
in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, determined 
that the veteran had not submitted new and material evidence 
to reopen his claims for service connection for left and 
right knee disabilities, chronic fatigue and headaches.  The 
veteran filed a timely appeal of these adverse 
determinations, and subsequently, his claims file was 
transferred to the RO in Muskogee, Oklahoma.

The RO has characterized the veteran's claims of entitlement 
to service connection for chronic fatigue, to include as due 
to an undiagnosed illness, and for headaches, to include as 
due to an undiagnosed illness, as claims to reopen.  However, 
a review of the record reflects that the February 2000 rating 
decision, from which this appeal ensues, was issued less than 
one year following the RO's initial May 1999 denial of the 
veteran's claims for service connection for chronic fatigue 
and headaches.  As such, these claims were not final as of 
February 2000, and the veteran was not required to submit new 
and material evidence to reopen these claims.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  The Board has therefore recharacterized the 
issues on appeal as they are noted on the title page of this 
decision.  

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a left knee 
disorder, a right knee disorder, chronic fatigue, to include 
as due to an undiagnosed illness, and headaches, to include 
as due to an undiagnosed illness.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  The Board will 
then wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
this appeal.
 
2.  In a rating decision dated in May 1994, the RO originally 
denied the veteran's claim for service connection for a left 
knee disorder.

3.  The evidence received since the RO's May 1994 rating 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a left knee 
disorder.

4.  In a rating decision dated in April 1995, the RO 
originally denied the veteran's claim for service connection 
for a right knee disorder.

5.  The evidence received since the RO's April 1995 rating 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a right knee 
disorder.




CONCLUSIONS OF LAW

1.  The May 1994 rating decision, in which the RO denied 
service connection for a left knee disorder, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (2001).

2.  The evidence received since the May 1994 rating decision 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  The April 1995 rating decision, in which the RO denied 
service connection for a right knee disorder, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (2001).

4.  The evidence received since the April 1995 rating 
decision is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A; see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled to the extent practicable.  The 
RO provided the veteran adequate notice as to the evidence 
needed to substantiate his claims.  Specifically, in the 
initial rating decision, statement of the case, and 
correspondence to the veteran, the RO notified the veteran of 
all applicable regulations and outlined the evidence 
necessary to substantiate his claims.  Moreover, in a letter 
dated in August 2001, the RO provided the veteran with 
detailed information about the VCAA, including the duty to 
furnish forms and notice of incomplete applications under 38 
U.S.C. § 5102, the duty to provide notice to claimants of 
required information and evidence under 38 U.S.C. § 5103, and 
the duty to assist claimants under 38 U.S.C. § 5103A.  The RO 
also provided the veteran a list of the evidence that the RO 
had already obtained, and informed the veteran of the 
information or evidence he could provide to establish his 
claims.  The aforementioned documents are clearly in 
compliance with VA's revised notice requirements.  Therefore, 
VA does not have any further duty to inform the veteran of 
the evidence needed to substantiate his claims.   

The Board also finds that, to the extent practicable at this 
time, VA has identified, obtained and developed all relevant 
evidence necessary for an equitable resolution of this 
appeal.  The evidence of record includes the veteran's 
service medical records, post-service VA outpatient treatment 
notes and examination reports, private medical records, 
including medical opinions, and personal statements made by 
the veteran and his wife in support of his appeal.  When the 
veteran testified in November 2001, the undersigned gave the 
veteran and his representative notice of the evidence 
necessary to substantiate his claims.  The duty to suggest 
evidence was met at the time of the hearings pursuant to 38 
C.F.R. § 3.103 (2001).  Indeed, the undersigned suggested to 
the veteran that he should obtain a medical nexus opinion 
from his private treating physician, and the record was held 
open for a period of 60 days from the date of the hearing in 
order to allow the veteran time to request and procure such 
an opinion.  The veteran subsequently submitted evidence, 
which has since been associated with the claims file.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal.  The Board thus 
concludes that VA's efforts in obtaining evidence necessary 
to substantiate the veteran's claims were reasonable and that 
no further assistance is required and would be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As an additional procedural matter, the Board notes that the 
VCAA also amended 38 C.F.R. § 3.156(a), which defines "new 
and material evidence" for VA adjudication purposes.  
However, the changes to this regulation are effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran's claims were filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

In a May 1994 rating decision, the RO initially denied the 
veteran's claim for a left knee disorder on the basis that 
the veteran's service medical records contained no evidence 
of any recorded diagnoses of, or treatment for, any left knee 
problems.  In denying the claim, the RO considered an October 
1993 Report of Medical History, which indicated that the 
veteran had pain in his left knee when it was bent or when 
pressure was applied, and that he had never sought treatment 
for this problem.  The actual Report of Medical Examination 
dated that same day does not contain a diagnosis of a left 
knee disorder.  Rather, it contains a finding that the 
veteran's lower extremities were "normal."

The only other medical evidence the RO considered in May 1994 
was a report of a VA examination report conducted in April 
1994.  During that examination, the veteran reported that he 
had hit his left knee against a cement floor while doing 
push-ups in service and had experienced recurrent left knee 
pain since that time.  On examination, the veteran's left 
knee revealed no abnormalities.  The veteran had full range 
of motion, no tenderness on palpation, no crepitus or 
instability, a negative McMurray's sign, and excellent muscle 
development and strength.  The examiner diagnosed 
intermittent symptomatic knees of unknown etiology, rule out 
x-ray changes.  The results of these x-rays, taken later that 
same day, were normal.

The RO notified the veteran of the decision and of his 
appellate rights by letter dated in July 1994.  However, the 
veteran did not appeal the decision within one year of 
notification of the denial.  The decision thus became final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Similarly, in an April 1995 rating decision, the RO denied 
the veteran's claim for a right knee disorder on the basis 
that the veteran's service medical records contained no 
evidence of any recorded complaints or diagnoses of, or 
treatment for, any right knee problems.

The only other relevant medical evidence the RO considered at 
that time were VA outpatient treatment notes dated from 
August 1994 to January 1995.  These notes indicate that in 
August 1994, the veteran presented with complaints of turning 
pain in both knees.  He indicated that he had reported this 
pain to military personnel prior to discharge, but that they 
told him to go to the VA.  He also indicated that he had been 
doing construction work since discharge, and that, except 
when performing turning motions, his knees did not hurt.  A 
physical examination revealed no enlargement, redness, 
effusion, crepitus or instability.  X-rays of the left knee 
revealed a benign defect on the cortex of the distal left 
femur suggesting the early development of osteochondroma, 
which the examiner stated was of  "no clinical 
significance."  X-rays of the right knee revealed no 
abnormalities.

The RO notified the veteran of the decision and of his 
appellate rights by letter dated in April 1995.  However, the 
veteran did not appeal the decision within one year of 
notification of the denial.  Therefore, this decision also 
became final based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App., 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which no 
longer requires a veteran to present a well-grounded claim in 
order to trigger VA's duty to assist a veteran in developing 
the facts pertinent to his claim, see VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), an adjudicator must follow a two-
step process in determining whether a veteran has succeeded 
in reopening a previously denied claim.  

First, the adjudicator must determine whether the evidence 
added to the record is new and material.  According to the 
relevant VA regulation, "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Second, if the veteran has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In order to reopen a previously and finally "disallowed" 
claim, there must be new and material evidence presented or 
secured since the time the claim was finally disallowed on 
any basis, not only since the claim was last disallowed on 
the merits.  38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) (West 
1991).  For the purpose of determining whether a claim should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App 
510, 513 (1992).  

Relevant evidence submitted since the RO issued its May 1994 
and April 1995 rating decisions includes a report of a VA 
general medical examination conducted in October 1998.  At 
that time, the veteran complained of pain in both knees since 
his return from the Persian Gulf in February 1993.  He stated 
that this pain had become worse over the years, and that 
climbing stairs and running increased this pain.  He reported 
popping, but no swelling, locking up or giving way of the 
knees.  A physical examination of the knees revealed full 
range of motion with no crepitus, joint effusion or laxity, 
and muscles that were normal in strength, mass and tone.  The 
examiner diagnosed "Left knee symptomatology without 
objective findings," and "Right knee symptomatology without 
objective findings."

In January 1999, the veteran underwent another VA 
examination.  This examiner again recorded the veteran's 
complaints and performed a physical examination, noting that 
"the patient ha[d] a rating examination in December 1998, 
and since that time, he did not complain of any new symptoms 
or increase in his symptoms.  He currently has the same 
problems that effect [sic] his life and his job which are his 
chronic fatigue, migraine headaches and joint pain that comes 
and goes."  The examiner rendered identical relevant 
diagnoses of left knee and right knee symptomatology without 
objective findings.

In November 2001, the veteran testified via videoconference 
from Muskogee, Oklahoma, at a hearing before the undersigned.  
He stated that he first injured his knees during boot camp, 
at which time he slammed his knees into a concrete floor.  He 
indicated that he complained of knee pain at the time of his 
discharge examination, but was told to see a VA doctor when 
he got out of service.  The veteran also testified that he 
had been treated by a private physician, Dr. Grooms, and that 
this physician had related his current knee problems to his 
military service.  The undersigned held the record open for a 
period of 60 days following the date of the hearing in order 
to allow the veteran an opportunity to obtain records of Dr. 
Groom's treatment and an opinion from him in support of the 
veteran's appeal.  

In December 2001, the Board received copies of records from 
Dr. Grooms, dated from July 2000 to November 2001, submitted 
via facsimile transmission from the veteran.  Included with 
these records was a statement from the veteran waiving 
initial RO consideration of the evidence prior to Board 
review and adjudication.  See 38 C.F.R. § 20.1304 (2001).  

At the time of examination by Dr. Grooms in July 2000, the 
veteran reported that his bilateral knee pain had started 
while he was a U.S. Marine, and that it became worse by 
running.  Dr. Grooms performed a physical examination, which 
revealed mostly normal findings, save for mild crepitus to 
both patella, and severe pain with quadriceps inhibition.  
Following this examination, Dr. Grooms diagnosed bilateral 
knee right greater than left chondromalacia patella.  He then 
added the following opinion:  

I believe that [the veteran's] case 
should be reviewed by the Veteran's 
Administration and that his bilateral 
knee condition be considered a service 
connected injury.  It is my professional 
opinion as a[n] orthopedic surgeon that 
[the veteran's] current bilateral knee 
pain is as likely as not related to his 
service in the United States Marine 
Corp[s], and the physical abuse to his 
knees from training.

This physician again treated the veteran in November 2001, at 
which time the veteran complained of continuing knee pain, as 
well as occasional swelling.  Following a physical 
examination, Dr. Grooms again diagnosed bilateral anterior 
knee pain due to chondromalacia patella, and offered a 
similar opinion as previously:

I believe that [the veteran's] case 
should be reviewed by the Veteran's 
Administration and that his bilateral 
knee pain should be considered as service 
connected.  It is my professional opinion 
as an orthopedic surgeon that [the 
veteran's] current bilateral 
chondromalacia patella is as likely [a]s 
not related to his service in the United 
States Marine Corp[s] and that physical 
abuse to his knees from training.

The Board finds that the recently submitted evidence, 
specifically, the most recent opinion of Dr. Grooms, bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  The Board bases 
this finding on the fact that the opinion indicates that the 
veteran suffered physical abuse, or a general injury, to his 
knees in service.  The absence of evidence of such an injury 
was the basis of the RO's previous denial of the veteran's 
claim.  In light of the foregoing, the Board concludes that 
the veteran has submitted new and material evidence to reopen 
the previously denied claims of entitlement to service 
connection for a left knee disorder and a right knee 
disorder.







ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a left knee 
disorder is reopened.  To this extent, the appeal is allowed.

New and material evidence having been submitted, the 
veteran's claim for service connection for a right knee 
disorder is reopened.  To this extent, the appeal is allowed.

 


		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

